UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM10-Q £QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010 £TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 333-158713 HOME TOUCH HOLDING COMPANY (Exact Name of Registrant as Specified in Its Charter) NEVADA 26-4309660 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 703 Liven House, 61-63 King Yip Street, Kwun Tong, Hong Kong 85-2-2111-0121 (Address of Principal Executive Offices and Issuer’s Telephone Number, including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox As of August 13, 2010, the issuer had outstanding 2,000,000 shares of common stock. TABLE OF CONTENTS Page PARTI FINANCIAL INFORMATION 1 ITEM 1 Financial Statements 1 Condensed Consolidated Balance Sheets as of June 30, 2010 and March 31, 2010 1 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three Months Ended June 30, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended June 30, 2010 and 2009 3 Condensed Consolidated Statement of Stockholders’ Equity for the Three Months Ended June 30, 2010 4 Notes to Condensed Consolidated Financial Statements 5 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 21 ITEM 4 Controls and Procedures 21 PARTII OTHER INFORMATION 22 ITEM 1 Legal Proceedings 22 ITEM 1A Risk Factors 22 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 22 ITEM 3 Defaults upon Senior Securities 22 ITEM 4 (Removed and Reserved) 22 ITEM 5 Other Information 22 ITEM 6 Exhibits 22 SIGNATURES 24 i PARTIFINANCIAL INFORMATION ITEM 1 Financial Statements HOME TOUCH HOLDING COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2010 (Currency expressed in United States Dollars (“US$”), except for number of shares) June 30, 2010 March 31, 2010 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, trade Amount due from a related party Marketable securities, available-for-sale - Inventories, net Deposits and other current assets Total current assets Non-current assets: Plant and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Customer deposit Customer deposit from a related party Current portion of long-term bank loan Accrued liabilities and other payables Total current liabilities Long-term liabilities: Long-term bank loan Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value, 10,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.001 par value; 100,000,000 shares authorized; 2,000,000 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) - Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 1 HOME TOUCH HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended June 30, REVENUES, NET: Product sales $ $ Project revenue Project revenue, related party - Total revenues, net COST OF REVENUE: Cost of products sold 23 Cost of projects Total cost of revenue GROSS PROFIT Operating expenses: Selling, general and administrative Total operating expenses LOSS FROM OPERATIONS ) ) Other income (expense): Realized gain on marketable securities - Interest income 2 4 Interest expense ) ) Total other expense ) ) LOSS BEFORE INCOME TAXES ) ) Income tax expense - - NET LOSS $ ) $ ) Other comprehensive loss: Unrealized holding loss on available-for-sale securities ) - COMPREHENSIVE LOSS $ ) $ ) Net loss per share – Basic and diluted $ ) $ ) Weighted average common stock outstanding – Basic and diluted See accompanying notes to condensed consolidated financial statements. 2 HOME TOUCH HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Realized gain on marketable securities ) - Depreciation Changes in operating assets and liabilities: Accounts receivable, trade Accounts receivable, related party - Inventories ) Deposits and other current assets ) Customer deposit ) - Accrued liabilities and other payables ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of marketable securities ) - Proceeds from sale of marketable securities - Net cash used in investing activities ) - Cash flows from financing activities: Proceeds from long-term bank loan - Payments on long-term bank loan ) ) Net cash (used in) provided by financing activities ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for income tax $
